Title: To Thomas Jefferson from David English, 11 February 1826
From: English, David
To: Jefferson, Thomas


 Sir
Geo. Town Columbia
Feby 11. 1826
Your old friend & my very worthy neighbour John Barnes Esq. closed his mortal course about 5 Oclock PM of this day. He was taken this day week with a chill followed by a fever he gradually weakened but came down stairs for 3 or 4 days & then was confined to his Bed—He will be long remembered by the poor towards whom he exercised extensive charity compared with his means. He was in his 96 year being born in 1730.He retained his faculties in a very uncommon degree for one of his years—remembering not only the occurrences of former years but retaining the history of events within the last 3 years with equal correctness. I have been in the habit of spending sometime with him almost every week for the last 2 or 3 years & have heard from him some account of many distinguished men in Virginia & New York—Knowing that he held you in very high Estimation I have concluded you would be gratified to hear even of this melancholy event.I am with respect Your Obt ServtD English